Citation Nr: 1144239	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for post-operative right (major) carpal tunnel syndrome residuals, for the period prior to October 1, 1997.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for post-operative left (minor) carpal tunnel syndrome residuals, for the period prior to October 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Lincoln, Nebraska.  

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in May 2004.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a travel Board hearing in connection with the current claims as well.  The travel Board hearing was subsequently scheduled and held in July 2006.  The appellant testified at that time and the hearing transcript is of record.

When this matter was before the Board in December 2008, the Board denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997 and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction, and remanded the claim of entitlement to an initial compensable disability rating for degenerative changes of the thoracic spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

The issue of entitlement to an initial compensable disability rating for degenerative changes of the thoracic spine was again before the Board in November 2010 and August 2011 and was remanded for additional consideration.  Because the development requested by the Board in the August 2011 remand regarding the Veteran's claim of entitlement to an initial compensable disability rating for degenerative changes of the thoracic spine has not yet been completed, the RO has not recertified this issue to the Board.  Since the Veteran's thoracic spine claim remains in remand status, the Board will not address this issue in this remand.

The Veteran has raised the issues of service connection for a neck disability and bilateral cubital tunnel syndrome, to include as secondary to his bilateral carpal tunnel syndrome.  These issues are not on appeal before the Board; therefore, the proper course of action is to REFER them to the RO for appropriate action.


FINDING OF FACT

Prior to October 1, 1997, the Veteran's post-operative bilateral carpal tunnel syndrome was manifested by subjective complaints of pain, numbness, and weakness in both hands with objective medical evidence of slight weakness of the median muscles; there was no competent evidence of abnormal thenar musculature or significant decreased grip strength.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals have not been met prior October 1, 1997.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals have not been met prior October 1, 1997.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Relevant to period on appeal, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in September 1992.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's post-operative right and left carpal tunnel syndrome residuals were more severe than evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for post-operative carpal tunnel syndrome residuals of the right and left upper extremities in April 1993, and assigned separate 10 percent ratings for each extremity, effective July 14, 1992, the day following his separation from service.  The Veteran appealed this initial disability rating, and in an August 2004 rating decision, the RO assigned a 20 percent rating for his left carpal tunnel syndrome residuals, and a 30 percent rating for his right carpal tunnel syndrome residuals, both effective July 14, 1992.  The RO also increased the assigned disability ratings as of February 26, 2003, from 20 percent to 40 percent for left carpal tunnel syndrome residuals and from 30 percent to 50 percent for right carpal tunnel syndrome.  In December 2008, the Board granted entitlement to an evaluation of 50 percent disabling for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and an evaluation of 40 percent disabiling for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997.  The Board denied entitlement to a higher intial evaluation for either upper extremity prior to October1, 1997.  The Veteran appealed the Board's decision with regard to denial of a higher evaluation for either upper extremity prior to October 1, 1997, an in May 2011 memorandum decision, the Court vacated the Board's decision as to the evaluations prior to October 1, 1997, and remanded for further consideration consistent with the memorandum decision.

The Veteran's bilateral carpal tunnel syndrome is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which is applicable to paralysis (complete or incomplete) of the median nerve.  Under this diagnostic code, a maximum 70 percent rating is provided for complete paralysis of the major median nerve and a maximum 60 percent rating is provided for the minor median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 percent rating is warranted for severe incomplete paralysis of the major median nerve; 40 percent is warranted for the minor median nerve.  Id.  A 30 percent rating is warranted for moderate incomplete paralysis of the major median nerve; 20 percent is warranted for the minor median nerve.  Id.  

Major and minor refer to the Veteran's handedness, with a higher rating sometimes available for a service-connected nerve disability affecting the Veteran's dominant hand.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

The Veteran's service treatment records reflect that he was initially diagnosed with bilateral carpal tunnel syndrome during service.

In August 1990 the Veteran reported that his hands went to sleep with no pattern of numbness sometimes the left hand 4th finger, sometimes the thumb, and sometimes the whole arm.  Both hands appeared normal with no weakness, no decreased sensation, no swelling, normal pulses, and normal capillary refill.  There was no reproduction of pain with tapping on the carpal tunnel.  The Tinel's test was negative.  The Veteran was diagnosed with nonspecific intermittent hand numbness.

A December 1990 medical record indicates that the Veteran's condition had improved with the use of wrist braces, but that he had begun to wake up "with severe pain in the first 3 fingers and numbness."  

In May 1991 the Veteran had bilateral increased sweating and tingling of fingertips.  There was a positive Tinel's test at the wrist and a positive Phalen's test.  There were two points noted on all digits.  The Veteran was diagnosed with bilateral carpal tunnel syndrome.  

In June 1991 the Veteran was placed on profile for bilateral carpal tunnel syndrome.  In October 1991 the Veteran was placed on a profile for bilateral carpal tunnel syndrome.  In October 1991 the Veteran was noted to have progressive symptoms and that he could not drive with his right hand.  He underwent carpal tunnel release surgery on both the right and left median nerves during service.  In October 1991 the Veteran underwent carpal tunnel release surgery on the right.  In December 1991 the Veteran underwent left carpal tunnel release surgery.  He was examined one day following the left carpal tunnel release surgery.

In December 1991 it was reported that all was within normal limits except the right wrist that had a well-healed incision, minimal Tinel's, and negative Phalen's.

In December 1991 the Veteran was reported to be diagnosed with left carpal tunnel syndrome.  He had complaints of persistent numbness and tingling in the median distribution.  The Veteran's right carpal tunnel syndrome presented with mild persistent numbness in the small finger.

A December 1991 sick slip indicated no use of left arm and hand and recommended the Veteran for a Medical Evaluation Board (MEB).

In December 1991 the Veteran was noted to be using a wrist splint.  Also in December 1991 the Veteran complained of pain at the incision site.  Without any complaints of splint wear.  The active range of motion of the left digits was within normal limits and the active range of motion of the left wrist was deferred.  In December 1991, the Veteran's grip strength was noted to have been decreased since his surgical procedure.

In January 1992 the Veteran was placed on a profile until June 1992 for bilateral carpal tunnel syndrome and possible cubital tunnel syndrome.  Also in January 1992 the Veteran was assessed with bilateral carpal tunnel syndrome status post release with limited improvement so far, clinical bilateral cubital tunnel syndrome with negative electromyography (EMG) and nerve conduction studies (NCS) possible early reflex sympathetic dystrophy bilateral, pending MEB.

In February 1992 the Veteran reported numbness and tingling in second and third finger of the left hand.  Also in February 1992 the Veteran was noted to be status post bilateral carpal tunnel syndrome with release of the left tendon.  The Veteran was noted to continue to have pain over the scar, weak grip strength, swelling and sweating bilaterally, and positive Tinel's at the wrist.  The Veteran was diagnosed with bilateral carpal tunnel syndrome with continued residuals and nerve complaints. 

In March 1992 the Veteran complained of continued pain and swelling with evidence of the combination of nerve abnormalities with electrical charges in the hand and numbness.  He was found to have a positive Tinel's at the wrist.

The Veteran was eventually discharged in July 1992 for bilateral chronic carpal tunnel syndrome, status post-carpal tunnel release.  See MEB Report dated March 25, 1992.  The March 1992 MEB Report indicates that following surgery the Veteran continued to complain of tingling and numbness in his left hand most likely due to scarring within the median nerve.  The MEB Report further stated that the Veteran had "chronic pain that precludes normal use of both wrists and hands for manual activity that interferes with his current performance of duty" and that "the patient be considered for discharge from service because of inability to perform normal tasks in his career field because of the damage to both hands."  The May 1992 physical evaluation board (PEB) opinion indicated that the Veteran as unfit, that he was unable to perform his duties, and was not expected to improve to be fit.

The record indicates that the Veteran's occupation required extensive use of his hands.

A superseding profile for bilateral chronic carpal tunnel syndrome was issued in April 1992.

A June 1992 profile for bilateral chronic carpal tunnel syndrome indicated that a PEB considered the member to be unfit to perform his duties and that the Veteran was not expected to improve.

Shortly after separation, in September 1992, the Veteran underwent VA examination for the purpose of evaluating the severity of his bilateral carpal tunnel syndrome.  At the examination, the Veteran complained of subjective pain and weakness in both of his hands.  He also reported numbness in the fourth and fifth fingers, greater on the left than the right.  Objective examination revealed slight weakness of the median muscles (4 out of 5); muscle bulk and tone, however, was normal.  Diagnostic testing revealed bilateral medial neuropathyies of the wrists.  The Veteran was diagnosed with bilateral carpal tunnel syndrome, status post carpal tunnel release, and probable bilateral ulnar neuropathy.  The examiner noted that the Veteran had an exquisitely positive Tinel sign, especially over the right hand, and that the Veteran had almost jumped off of his seat in testing. 

A subsequent nerve conduction velocity (NCV) study revealed bilateral medial distal motor latencies are prolonged; amplitudes, conduction velocities and F responses are normal.  Left medial sensory conduction is slow across the wrist; the right side is in the low normal range.  Bilateral ulnar motor and sensory and radial sensory conductions were normal.  EMG of median innervated abductor pollicis brevis (APB) muscles was normal bilaterally.  The impression was bilateral carpal tunnel syndrome without denervation and no evidence of ulnar neuropathy or peripheral neuropathy.  Other than a December 1995 VA plastic surgery record noting positive Tinel's sign and numbness in the median nerve distribution bilaterally and a March 1996 EMG study which was positive for bilateral carpal tunnel syndrome, the record does not contain any additional competent medical evidence regarding his bilateral carpal tunnel syndrome prior to October 1, 1997.  

The Board has considered the Veteran's lay statements, including his July 2006 testimony, that his bilateral carpal tunnel syndrome has been severe since his separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board must address Veteran's lay assertions).  It has also reviewed the medical literature submitted by the Veteran in support of his claim, including excerpts from the National Guideline Clearinghouse regarding the classification of severe carpal tunnel syndrome and information regarding the interpretation of median motor and sensory latency results.  However, in determining the actual degree of disability, the Board finds objective medical evidence of the Veteran's disability to be more probative of the degree of his impairment.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  And while acknowledging the Veteran's own assessments of how to interpret objective medical evidence such as NCV results dated prior to October 1, 1997, using the medical literature provided, the Board observes that it may not engage in its own medical analysis and, thus, may not reach the specific medical conclusions suggested by the submitted lay analysis or the submitted general medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

Finally, the Board has reviewed the lay statements submitted by the Veteran's former supervisor and co-workers, including the statement that the Veteran had problems with grip and pinch strength, fine manipulation, and heavy lifting as early as 1993.  However, these statements do not only address the Veteran's "hand" disabilities.  Rather, they discuss the Veteran's on-the-job limitations as due to his service-connected carpal tunnel syndrome and nonservice-connected elbow and shoulder disabilities.  Since the Board may not assume which observed symptoms are attributable to his service-connected carpal tunnel syndrome, these lay assessments have limited probative value.  Moreover, there is no indication that the Veteran's co-workers or supervisor have medical expertise; thus, lay assessments regarding grip and pinch strength and fine manipulation have little to no probative value when objective medical evidence is available.  

In any event, the Board notes that it is not disputing that the Veteran's bilateral carpal tunnel syndrome was characterized by symptoms more than wholly sensory prior to October 1, 1997.  In addition, the Board notes that the Veteran was noted in December 1991 to have reduced grip strength since his carpal tunnel surgery and in February 1992 was noted to have weak grip strength.  However, the preponderance of the evidence is against a finding that there is significantly decreased grip strength or atrophy or flattening of the thenar musculature, noting muscle bulk and tone were found to be normal in September 1992.  As such, the Board finds that his disability picture more nearly approximates moderate incomplete paralysis.  

In sum, the Board finds that prior to October 1, 1997, a preponderance of the competent evidence is against a showing of symptomatology consistent with severe incomplete paralysis.  As such, entitlement to an evaluation in excess of 30 percent disabling for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, is denied, and entitlement to an evaluation in excess of 20 percent disabling for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997, is denied.

Finally, the Board has considered whether the veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The veteran does not meet the criteria for an initial evaluation in excess of 30 percent disabling for post-operative right (major) carpal tunnel syndrome residuals, for the period prior to October 1, 1997, or for an initial evaluation in excess of 20 percent disabling for post-operative left (minor) carpal tunnel syndrome residuals, for the period prior to October 1, 1997, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue during the period on appeal, that would take the veteran's case outside the norm so as to warrant an extraschedular rating.  The veteran has not required frequent periods of hospitalization related to his carpal tunnel syndrome disabilities at issue during the period on appeal.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran was employed during the entire period on appeal.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record. 


ORDER

An initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, is denied.

An initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


